Citation Nr: 0705199	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-38 509A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his representative, or on the Board's own motion, when a 
veteran has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).

In a decision of November 20, 2006, the Board dismissed the 
appeal on the issue then characterized as entitlement to 
service connection for a low back disability because it found 
that the veteran failed to timely perfect his appeal of the 
RO's May 2003 denial of the claim.  However, further review 
of the record reveals that the veteran submitted additional 
evidence within one year of the date of mailing of the 
notification of the determination being appealed, and that 
evidence required issuance of a November 2004 supplemental 
statement of the case (SSOC), so the veteran had 60 days from 
mailing of that SSOC in which to file his substantive appeal, 
and he did so in November 2004.  See 38 C.F.R. §§ 
19.31, 20.302(b)(2) (2006).  In these circumstances, the 
Board's dismissal of the appeal constitutes a denial of due 
process of law.

Accordingly, the November 20, 2006 Board is hereby vacated.  
The Board will render a de novo determination as to the 
matter on appeal as it has been recharacterized herein.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


